Citation Nr: 1205414	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  10-07 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to dependency and indemnity compensation benefits under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1948 to February 1950, and from October 1950 to December 1950.  He died in June 2008.  The appellant is the Veteran's widow.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the RO that denied entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1151.  The appellant timely appealed.

In December 2010, the appellant and her daughter testified during a hearing before the undersigned at the RO.  Following the hearing, the appellant submitted additional evidence and waived initial consideration of the evidence by the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


REMAND

In August 2011, the Board sought an independent expert medical opinion to address the questions of whether the Veteran's death in June 2008 was due to negligence or carelessness, or lack of proper skills or judgment or similar instance of fault on the part of VA, or an event that was not reasonably foreseeable as a result of VA medical or surgical treatment or lack of timely diagnosis to provide effective care.

Pursuant to 38 C.F.R. § 20.903, a copy of the independent expert medical opinion was provided to the appellant in October 2011.  

In November 2011, the appellant submitted additional argument directly to the Board.  She also submitted a form that had been provided by the Board in which she checked the option indicating that she was "submitting the enclosed evidence and/or argument" and that she declined to "waive RO consideration of this evidence."  She also requested that her case be "remanded to the RO for consideration of this new evidence."

Under the provisions of 38 C.F.R. § 20.1304, evidence received at the Board must be returned to the RO or AMC for initial consideration, unless the appellant waives her right to have the evidence initially considered by the RO or AMC.  38 C.F.R. § 20.1304 (2011).  Here, the Board notes that the appellant's submission is limited to argument, rather than evidence, and that the submission of additional argument does not necessary warrant remand for initial consideration by the RO.  At the same time, the Board also recognizes that this distinction may not have been clear to the appellant from the text of the letter sent by the Board in October 2011.  Therefore, under these circumstances, the Board finds that a remand is warranted to allow the RO the opportunity to review both the new medical opinion obtained by the Board as well as the argument provided by the appellant in response to that evidence.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO or AMC should readjudicate the claim on appeal.  The re-adjudication should include consideration of all evidence and argument received by VA since the last Supplemental Statement of the Case.  

2.  If the benefits sought are not fully granted, the RO or AMC must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

No action is required of the appellant and her representative until they are notified by the RO or AMC.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



